SMITH, Judge.
Appellant, plaintiff below, seeks review of a final judgment based upon a jury verdict in favor of appellees, defendants below. Plaintiff sought recovery in an action for the wrongful death of his wife, which he alleged had been caused by defendants’ negligence. The trial court denied a motion for new trial and entered judgment. The record discloses that this action arose as a result of a collision of two automobiles at an unmarked intersection in a rural area. The question of who first entered the intersection was in controversy. The record discloses the trial court properly and amply charged the jury on the questions of law. Plaintiff’s refused requested charges were either immaterial to the issues or covered by other charges of the court. The jury resolved the issues in favor of the defendants, and the trial judge, in denying the motion for new trial, found that there was sufficient evidence to sustain the jury’s verdict.
We cannot feel that these were grounded on sympathy, passion, or pathos, because experience dictates that all of these human elements sided with the plaintiff. The case was tried with fairness to both parties and determined by the jury *84which the parties had examined for impartiality and integrity. When we consider this case within the orbit of our authority as an Appellate Court, we are of the conclusion that there was before the jury evidence legally sufficient to support its verdict and the judgment of the trial court, and we are, therefore, not justified in disturbing them.
Despite sympathy for the plaintiff over the tragedy which he has suffered, we conclude that the judgment must be and it is hereby affirmed.
Affirmed.
ALLEN, Acting C. J., and WHITE, J., concur.